Citation Nr: 0203970	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from May 1987 to May 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision in April 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for 
hypertension.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in July 2001.  A July 19, 2001 Board Decision 
determined that the veteran had not submitted a timely 
substantive appeal with regard to the April 1999 rating 
decision which denied service connection for hypertension.  
For reasons set forth below, the July 19, 2001 Board Decision 
is hereby vacated.  A decision addressing the appeal for 
service connection for hypertension shall be issued in its 
place.  In light of this Board decision to vacate, the 
veteran's request for reconsideration of the July 2001 Board 
decision is moot. 


VACATUR

The evidence of record reflects that an April 1999 RO rating 
decision denied service connection for hypertension.  Notice 
of this decision was issued on April 22, 1999.  The veteran 
entered a notice of disagreement with that decision in August 
1999.  The RO issued a statement of the case on September 19, 
2000.  

On July 19, 2001, the Board issued a decision denying an 
appeal for service connection for hypertension.  The Board 
decision determined that the veteran had not submitted a 
timely substantive appeal with regard to the April 1999 
rating decision which denied service connection for 
hypertension, finding as a fact that the first submission 
after issuance of the statement of the case was in April 
2001.  The Board relied on the absence in the claims file of 
any document received from the veteran prior to April 2001.  
In June 2001, the Board notified the veteran that a 
substantive appeal may not have been filed in a timely manner 
and offered an opportunity to respond with evidence or 
argument on the question of timeliness of a substantive 
appeal.

In response to a June 2001 notice by the Board, the veteran 
replied in July 2001, as he has at other times since, that he 
had filed a timely substantive appeal.  In July 2001 and at 
other times the veteran also contended that he had sent a 
facsimile to the RO in September 2000, within 60 days of 
issuance of the September 2000 statement of the case.  In 
March 2002, the veteran  submitted a facsimile letter dated 
November 3, 2000, and date stamped as received at the 
Veterans Assistance Office in Las Vegas, Nevada on November 
9, 2000.  This facsimile letter reflects the veteran's 
disagreement with the determination in the statement of the 
case.  As the veteran's November 2000 facsimile letter was 
received at the RO subsequent to issuance of the statement of 
the case and within 60 days of issuance of the statement of 
the case, the Board finds that it was sufficient to 
constitute a substantive appeal to the issue of entitlement 
to service connection for hypertension.  

Accordingly, the Board acknowledges that its July 19, 2001 
decision was based on factual error that a substantive appeal 
had not been submitted, and must be vacated in order for the 
Board to rectify said error.  For this reason, the Board 
finds that its July 19, 2001 decision is hereby vacated.  
Further, the Board shall issue a new decision this date on 
the merits of an appeal for service connection for 
hypertension.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

